Name: COMMISSION REGULATION (EC) No 1374/95 of 16 June 1995 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: trade policy;  animal product;  political geography;  foodstuff;  tariff policy
 Date Published: nan

 No L 133/38 | EN Official Journal of the European Communities 17. 6. 95 COMMISSION REGULATION (EC) No 1374/95 of 16 June 1995 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular the Article 8 (3) thereof, Whereas Article 8 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2771 /75 provides that from 1 July 1995 all exports for which export refunds are requested, with the exception of exports of eggs for hatching, shall be subject to the presentation of an export licence with advance fixing of the refund ; whereas the specific implementing rules for eggs are laid down in Commission Regulation (EC) No 1371 /95 (3) ; whereas these rules provide, among other things, that applications for export licences for use from 1 July 1995 may be submitted from 21 June 1995 ; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector ; Whereas Council Regulation (EEC) No 990/93 (4) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 0, as amended by Regulation (EC) No 1 50/95 (6), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 as last amended by Regula ­ tion (EC) No 1053/95 (8) ; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The list of codes of products for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto for exports to be carried out from 1 July 1995 on the basis of the export licences referred to in Article 1 of Regulation (EC) No 1371 /95 or on the basis of the 1ex-post' export licences referred to in Article 9 of the same Regulation. Article 2 This Regulation shall enter into force on 21 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) See page 16 of this Official Journal . 4 OJ No L 102, 28 . 4. 1993, p. 14. (*) OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 108 , 1 . 5. 1993, p. 106. (8) OJ No L 107, 12. 5 . 1995, p. 4. 17. 6 . 95 EN Official Journal of the European Communities No L 133/39 ANNEX to the Commission Regulation of 16 June 1995 fixing the export refunds on eggs Product code Destination (') Amount of refund (2) ECU/100 units 0407 00 1 1 000 02 4,00 0407 00 19 000 02 2,80 ECU/100 kg 0407 00 30 000 03 24,00 04 12,00 0408 11 80 100 01 68,00 0408 19 81 100 01 25,00 0408 19 89 100 01 25,00 0408 91 80 100 01 65,00 0408 99 80 100 01 12,00 (') The destinations are as follows : 01 All destinations, 02 All destinations except the United States of America, 03 Kuwait, Bahrein, Oman, Qatar, the United Arab Emirates, the Republic of Yemen, Hong Kong and Russia, 04 All destinations except those of 03 . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.